DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 28, 29, 32, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 12 of U.S. Patent No. 10,570,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention merely remove limitations and alter claim language while retaining the same features disclosed in the patent, i.e “track” in place of “support structure” or “arm” instead of “articulating arm”. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the limitations as presented in the current claims in the claims of the ‘701 patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gable et al. (US 9840886) in view of Burkhardt et al. (US 3777812).
With regards to claim 1, Gable et al. discloses a system, comprising: an actuation system configured to selectively actuate at least first and second valves (col. 5:11-6:26), wherein the actuation system comprises: an arm (30), wherein, and the arm is configured to rotate about at least one rotational joint (40, 42, 44); and a valve attachment coupled to the arm (col. 5:50-56), wherein the valve attachment is configured to selectively actuate each of the first and second valves.  Gable et al. shows all the limitation of the present invention except, it does not disclose a track extending between at least first and second positions where the arm is configured to move along the track between the first and second positions.  Burkhardt et al. discloses a subsea valve actuation system that includes a track (40) about the wellhead for the movement of a valve actuator (100).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the arm of Gable et al. to the track system of Burkhardt et al.  This would be done to provide for movement of the arm, to allow it access to each side of the wellhead.
With regards to claims 22 and 23, Burkhardt et al. discloses at least one electric drive configured to move the arm along the track and to rotate the arm about the at least one rotational joint (col. 4:29-44).
With regards to claim 24, Gable et al. discloses at least one drive configured to move the valve attachment along one or more paths of travel to selectively actuate each of the first and second valves (col. 5:50-67).

With regards to claim 26, Burkhardt et al. discloses the one or more paths of travel comprise a linear path of travel (some of the track is linear in nature).
With regards to claim 27, Gable et al. discloses the one or more paths of travel comprise a rotational path of travel (each of the joints 40, 42, 44) rotates.
With regards to claim 28, Burkhardt et al. discloses the track is configured to mount in a fixed position relative to the first and second valves (Fig. 1-4).
With regards to claim 29, Gable et al discloses the first and second valves are part of a mineral extraction system (Fig. 1, abstract).
With regards to claim 30, Burkhardt et al. discloses the first and second valves are disposed on a common Christmas tree (16) of the mineral extraction system, and the track is configured to extend between the first and second valves on the common Christmas tree.
With regards to claim 31, Gable discloses a first valve is disposed on a first Christmas tree and the second valve is disposed on a second Christmas tree of the mineral extraction system, and the track is configured to extend between the first and second Christmas trees (Fig. 1, 12).
With regards to claim 32, Gable discloses the mineral extraction system having the first and second valves (Fig. 1).
With regards to claim 33, Gable discloses a controller coupled to one or more drives configured to move the arm along the track, rotate the arm about the at least one rotational joint, and move the valve attachment to selectively actuate each of the first and second valves (Fig. 14).
With regards to claim 34, it is taken as Official Notice that it would have been obvious to have a remote user interface coupled to the controller.  This would be done because it is common knowledge 
With regards to claim 35, Gable et al. discloses one or more sensors configured to monitor one or more parameters of a system having the first and second valves, wherein the controller is responsive to feedback from the one or more sensors to selectively actuate at least one of the first valve or the second valve (col. 8:41-67).
With regards to claim 36, Gable et al. discloses the controller is configured to selectively actuate the first and second valves in a predetermined sequence (col. 8:41-67).
With regards to claim 37, Gable et al. discloses the at least one rotational joint comprises a plurality of rotational joints (40, 42, 44).
With regards to claim 38, Gable et al. discloses the arm comprises a platform (32), a head (38) having the valve attachment, and one or more arm sections (34, 36) disposed between the platform and the head, wherein the at least one rotational joint comprises a first rotational joint (40) between the platform and the one or more arm sections and a second rotational joint (44) between the head and the one or more arm sections. Burkhardt et al. discloses a platform is coupled to the track (40).
With regards to claims 39 and 40, Gable et al. discloses a system and method including an actuation system configured to selectively actuate at least first and second components (12) of a mineral extraction system, wherein the actuation system comprises: an arm configured to rotate about at least one rotational joint (40, 42, 44); and an attachment (48) coupled to the arm, wherein the attachment is configured to selectively actuate each of the first and second components of the mineral extraction system. Gable et al. shows all the limitation of the present invention except, it does not disclose a track extending between at least first and second positions where the arm is configured to move along the track between the first and second positions.  Burkhardt et al. discloses a subsea valve actuation system that includes a track (40) about the wellhead for the movement of a valve actuator (100).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the arm of Gable et al. to the track system of Burkhardt et al.  This would be done to provide for movement of the arm, to allow it access to each side of the wellhead.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676